Citation Nr: 0323548	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the left knee with degenerative joint disease, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the right knee with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esquire


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


REMAND

The veteran has received continuing knee treatment from a 
private physician, G.W.L., Sr., M.D.  This physician 
performed right knee surgery on the veteran in April 2000.  
Copies of the veteran's medical records have not been 
requested from this physician.  The Board notes that a signed 
release for use in obtaining these records was received from 
the veteran in July 2003.  The veteran's attorney submitted 
an enclosure letter with the signed release.  The attorney 
indicated that all of the veteran's medical treatment related 
to the knees had been from Dr. G.W.L. or from the Peoria, 
Illinois VA Outpatient Clinic.

The Board notes that the most recent VA examination report of 
the veteran's knees, performed in January 2000, provided no 
assessment of functional loss due to pain and did not provide 
an assessment as to any incoordination, weakened movement and 
excess fatigability on use or on flare-ups.  Therefore, the 
examination report is not adequate for adjudication purposes.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, a 
current orthopedic examination of the veteran's knees is 
needed to determine the veteran's right knee disability 
subsequent to the April 2000 right knee surgery.

Accordingly, this case is REMANDED for the following:

1.  The RO should use the authorization 
form that was associated with the 
veteran's claims file in July 2003 to 
obtain copies of the private treatment 
records, related to the veteran's knees, 
from Dr. G.W.L. 

2.  The RO should contact the Peoria, 
Illinois VA Outpatient Clinic and request 
copies of all of the veteran's medical 
records which are related to the knees, 
dated from October 1999 to present. 

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the knees.  
All indicated tests and studies, 
including X-rays, tests of ligament 
laxity, and range of motion studies in 
degrees, with consideration of objective 
manifestations of pain, should be 
performed.  The extent of any instability 
and any evidence of locking should be 
noted.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain and all 
functional loss due to pain.  The 
examiner should specifically indicate the 
range of motion performed on the knees 
without pain and the knee range of motion 
accompanied by pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability of the knees on 
repeated use or during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
orthopedist should so state.  The 
orthopedist should also provide an 
opinion concerning the impact of the 
service-connected bilateral knee 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.  The 
claims file must be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.

4.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claims, to 
include consideration of DeLuca, and to 
include whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




